PER CURIAM.
Appellant appeals the denial of his rule 3.800 motion to correct a sentencing error. His argument is that the record did not include documentation to support 23.22 additional points which were referred to as “supplement page points” at his sentencing hearing. The state does not contest the fact that the supplemental page is not in the record, and we accordingly remand for resentencing, when the trial court can consider the supplemental page, assuming it is genuine.
KLEIN, SHAHOOD and TAYLOR, JJ., concur.